            Case 1:17-cv-00997-CL      Document 67       Filed 07/02/19      Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     MEDFORD DIVISION


KLAMATH SISKIYOU
WILDLANDS CENTER;
OREGON WILD; CASCADIA
WILDLANDS,

                 Plaintiffs,                                           No. 1:17-cv-00997-CL

       v.                                                              ORDER

BUREAU OF LAND
MANAGEMENT; INTERIOR
BOARD OF LAND APPEALS,

                 Defendants.

       and

MURPHY COMPANY,

            Intervenor-Defendant
_______________________________________
McSHANE, District Judge.

       Magistrate Judge Mark D. Clarke has filed a Report and Recommendation, ECF No. 57.

Plaintiffs have filed a partial objection, ECF No. 59, to which Defendants and Intervenor-

Defendant have filed responses. ECF Nos. 63, 64. Defendants and Intervenor-Defendants have

also separately filed partial objections, ECF Nos. 60, 61, and Plaintiffs have filed a response. ECF



Page 1 – ORDER
         Case 1:17-cv-00997-CL        Document 67       Filed 07/02/19     Page 2 of 2




No. 62. The Court has reviewed the file of this case de novo. 28 U.S.C. § 636(b)(1); McDonnell

Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

       The Court has given this matter de novo review and finds no error. Accordingly, the Court

ADOPTS the Report and Recommendation. Plaintiffs’ Motion for Summary Judgment, ECF No.

31, is GRANTED in part and DENIED in part. Defendants’ Motion for Summary Judgment, ECF

No. 34, is GRANTED in part and DENIED in part. Defendant-Intervenor’s Motion for Summary

Judgment, ECF No. 33, is GRANTED in part and DENIED in part. Plaintiffs’ Request for Judicial

Notice, ECF No. 52, is DENIED. The BLM’s Lower Grave timber sale decision is REMANDED

to the BLM for consideration of a reasonable range of alternatives under NEPA.

        It is so ORDERED and DATED this 2nd day of July, 2019.



                                            s/Michael J. McShane
                                            MICHAEL McSHANE
                                            United States District Judge




Page 2 – ORDER
